Title: From George Washington to Elias Boudinot, 4 September 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir
                     Rocky Hill Septr 4 1783
                  
                  By the arrival of the Baron Steuben I have received the Letter from General Haldemand alluded to in my last communication to your Excellency; a Copy of which I take the first occasion of laying before Congress.  With perfect respect I have the honor to be Your Excellency’s Most Hble Servt.
                  
               